ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
University of Louisville Research            )       ASBCA No. 58898
 Foundation, Inc.                            )
                                             )
Under Contract No. W9113M-04-C-0024          )

APPEARANCES FOR THE APPELLANT:                       Michael J. Vernick, Esq.
                                                     C. Peter Dungan, Esq.
                                                      Hogan Lovells US LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Stephanie Cates-Harman, Esq.
                                                      Assistant Director
                                                     Taylor N. Ferrell, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 30 April 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58898, Appeal of University of
Louisville Research Foundation, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals